Citation Nr: 0946431	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from July 1960 to 
January 1981.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri, which denied service 
connection for chronic obstructive pulmonary disease (COPD), 
tinnitus, and a left hip disability.  In that same rating 
action, the RO also denied the Veteran's claim of entitlement 
to an increased (compensable) rating for bilateral hearing 
loss.  The Veteran filed a notice of disagreement (NOD) in 
December 2004, and a statement of the case (SOC) was issued 
in November 2005.  However, in the Veteran's December 2005 
substantive appeal, he only addressed the issues of 
entitlement to service connection for COPD, tinnitus, and a 
left hip disability.  See 38 C.F.R. § 20.202 (2009); Ledford 
v. West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).  

As the Veteran did not perfect his appeal of the claim of 
entitlement to an increased (compensable) rating for 
bilateral hearing loss, this matter is not in appellate 
status. 
Inasmuch as the RO has not taken any action to indicate to 
the Veteran that the issue remains on appeal and it took 
steps to close the appeal (see certification of Appeal [VA 
Form 8], the requirement that there be a substantive appeal 
is not waived.  Therefore, the facts of this case are clearly 
distinguished from the Court's holding in Percy v. Shinseki, 
23 Vet. App. 37 (2009) because in this appeal the Veteran was 
not wrongly mislead into believing that he had perfected an 
appeal for a compensable rating for hearing loss.

By a May 2009 rating action, the RO granted service 
connection for COPD and assigned a 100 percent disability 
rating, effective June 25, 2004.  As the Veteran has not 
appealed the effective date assigned for this disability, 
this represents a complete grant of the Veteran's appeal in 
regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

The Veteran requested that he be afforded a Board hearing.  
He was scheduled for a video conference hearing to be held in 
September 2009, but the record indicates that the Veteran 
cancelled his hearing.  Not having received a request to 
reschedule the hearing and pursuant to 38 C.F.R. § 20.704(d), 
the Board will proceed with its adjudication of the appeal 
"as though the request for a hearing had been withdrawn."  38 
C.F.R. § 20.704(d); Anderson v. Brown, 9 Vet. App. 542, 546-
47 (1996).  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

In November 2008, the Veteran underwent a VA examination.  At 
that time, he had complaints of pain down the left gluteal 
buttock.  Following the physical examination, the examiner 
stated that the Veteran was describing his low back sequela 
from prior back surgery and not describing a hip issue.  
Thus, the Board finds that the aforementioned VA opinion 
raises an inferred claim for entitlement to a separate 
compensable rating for neurological impairment, secondary to 
or associated with his service-connected degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 4.71a, General 
Formula for Rating Injuries and Diseases of the Spine, Note 
1.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence of record showing a 
current diagnosis of a left hip disability.  


CONCLUSION OF LAW

A claimed left hip disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).     

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 and March 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  Despite 
this timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left hip disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received a 
VA examination in November 2008, which was thorough in nature 
and adequate for the purposes in deciding this claim.  In the 
November 2008 VA examination, x-rays of the Veteran's left 
hip were negative and the examiner stated that there was no 
evidence of a left hip disability.  That is, thorough 
clinical and x-ray examination of the Veteran specifically 
ruled out a current diagnosis of a left hip disability.  
Under these circumstances, there is no further duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).


III.  Factual Background

The Veteran's service treatment records show that in February 
1974, it was noted that the Veteran was having difficulty 
with his right hip.  In May 1974, the Veteran was treated 
after falling down a ladder and developing pain in his right 
hip.  The diagnosis was contusion/hip sprain.  In August 
1974, the Veteran was treated for complaints of pain in his 
left hip.  At that time, he denied any trauma.  The examiner 
noted that the Veteran had injured his back 10 weeks earlier.  
Following the physical examination, the Veteran was diagnosed 
with herniated nucleus pulposus (HNP).  In a Medical Board 
Report, dated in November 1977, it was noted that the Veteran 
had been hospitalized in October 1977, with a chief complaint 
of pain in the left lower extremity for the past three to 
four years.  The Veteran had been previously diagnosed with 
discogenic disease of the lumbosacral spine.  Upon physical 
examination, the Veteran's hips had a free range of motion 
but there was pain with internal rotation of the left hip.  
According to the Medical Board, the Veteran's primary 
diagnosis was radicular pain of the left lower extremity, 
secondary to discogenic low back pain.  The Veteran was 
placed on limited duty.  In December 1977, he was treated for 
complaints of pain in his right hip.  The impression was 
bursitis.  In March 1978, he was once again treated for 
complaints of pain in his right hip.  The impression was 
possible bursitis.  In November 1980, the Veteran underwent a 
"TFR" examination.  The examination was negative for any 
findings of a left hip disability.      

VA Medical Center (VAMC) outpatient treatment records show 
that in April 1997, the Veteran had x-rays taken of his left 
hip.  The impression was a normal left hip.   

In June 2004, the Veteran filed a claim of entitlement to 
service connection for a left hip disability.  At that time, 
he stated that during service in the United States Navy, he 
was a Gunner Mate and had to lift military gear and equipment 
which caused him to develop a left hip disability.  He 
maintained that he currently had a left hip disability that 
was related to his period of service.  

In November 2008, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  The Veteran's service treatment 
records showed that in May 1974, the Veteran fell down a 
ladder and suffered a contusion to the left hip.  An x-ray 
was normal.  The Veteran was diagnosed as having HNP, with 
pain radiating down the left buttock.  The examiner noted 
that according to the Veteran, he still had pain down the 
left gluteal buttock.  The Veteran indicated that in 1983, he 
had surgery on his low back.  At the time of the November 
2008 physical examination, x-rays were taken of the Veteran's 
left hip.  The x-rays were reported to be negative.  
Following the physical examination and a review of the 
Veteran's x-rays, the examiner stated that the examination of 
the Veteran's left hip was normal, with x-rays showing stable 
joint.  The examiner indicated that the Veteran was 
describing his "low back sequela" from surgery and not 
describing "a hip issue".  


IV.  Analysis

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a left hip 
disability.  On the contrary, recent clinical and X-ray 
examinations have ruled out a current diagnosis of a left hip 
disability.  Specifically, November 2008 VA clinical and X-
ray examinations of the Veteran's left hip were normal.  The 
examiner concluded that the Veteran was describing pain 
radiating from his back to his left hip and that his left hip 
was normal.     

The Board recognizes that the Veteran's service treatment 
records show that in August 1974, he was treated for pain in 
his left hip.  However, the Board notes that a symptom, such 
as pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran developed pain in his left hip, no 
underlying disability was diagnosed.  Rather, a back 
disability was diagnosed; specifically, a herniated nucleus 
pulposus (HNP).  The records show that in November 1977, the 
Veteran was once again noted to have pain in his left hip but 
no underlying left hip disability was diagnosed.  Rather, he 
was diagnosed with radicular pain of the left lower 
extremity, secondary to discogenic low back pain.  In this 
regard, to the extent that the Veteran has current complaints 
of radicular pain of the left lower extremity, and given that 
the examiner from the Veteran's November 2008 VA examination 
reported that the Veteran was describing his low back sequela 
from prior back surgery, the Board finds an inferred claim 
for entitlement to a separate compensable rating for 
neurological impairment, secondary to the service-connected 
lumbar disc disease, and has referred this issue to the RO 
for appropriate disposition.  See Introduction to this 
decision on page 3.

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
a left hip disability that is related to his military 
service.  The Veteran is certainly competent to testify as to 
symptoms such as left hip pain.  However, he is not competent 
to render a diagnosis of a left hip disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Thus, the Veteran's lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996) 
(Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, physical and x-ray examinations of the Veteran's left 
hip, performed specifically to determine the nature and 
etiology of any left hip disability present, specifically 
ruled out a diagnosis of a current left hip disability.    

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a left hip disability.  While the Board 
recognizes the Veteran's subjective complaints of pain in his 
left hip, there are no objective signs of any abnormality and 
no diagnosis of underlying disability has been provided.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left hip disability.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability 
is denied.  


REMAND

In regard to the Veteran's claim of entitlement to service 
connection for tinnitus, the Veteran maintains that he 
currently has tinnitus due to acoustic trauma incurred in 
service.  In order to assist the Veteran with his claim, the 
RO arranged for him to undergo a VA audiological examination 
through QTC Medical Services.  However, in an August 2004 QTC 
addendum, a quality assurance specialist noted that the 
audiologist would be out of town for the next two weeks.  
According to the quality assurance specialist, in order to 
not delay the Veteran's case, she noted that a review of the 
Veteran's medical history worksheet showed that he denied any 
ringing in his ears (tinnitus).  Thus, in the October 2004 
rating decision, the RO denied the Veteran's claim for 
service connection for tinnitus on the basis that there was 
no evidence showing that he had a current diagnosis of 
tinnitus.    

The Board notes that the Veteran is considered competent to 
report what comes to him through his senses, to include 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) ("Ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  Clearly, upon a review of his December 2004 NOD and 
December 2005 substantive appeal, which are both dated after 
the August 2004 QTC addendum, the Veteran reports that he 
experiences tinnitus and that it is his contention that his 
current tinnitus is related to in-service noise exposure.  
Tinnitus is a diagnosis based on purely subjective 
complaints; accordingly, the Veteran's lay statement is 
competent evidence of a current diagnosis of tinnitus.  
Charles, supra.  The Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the etiology of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an ENT examination 
to determine the nature, severity, and 
etiology of his tinnitus.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  It is requested that the 
examiner obtain a detailed history of the 
Veteran's in- service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
answer the following question:  

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's tinnitus had its onset 
during service or is otherwise related to 
any incident of service, to include 
exposure to excessive noise?

The clinician is requested to use less 
likely, as likely or more likely in 
his/her answer.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the clinician finds it impossible to 
provide the opinion without resort to pure 
speculation, he or she should so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


